Exhibit 10.8
COINSTAR, INC.
LETTER AGREEMENT REGARDING RETENTION INCENTIVES
AND RELEASE
April 1, 2009
Gregg Kaplan
One Tower Lane, Suite 1200
Oakbrook Terrace, IL 60181
     This Letter Agreement (“Agreement”) confirms the agreement between
Coinstar, Inc., a Delaware corporation, (the “Company”), and the above-named
person (“you” or “Employee”) with respect to certain employment-related
agreements. For purposes of this Agreement, “Company Party” means the Company
and any of the Company’s subsidiaries, including but not limited to Redbox
Automated Retail, LLC, a Delaware limited liability company (“Redbox”).
     1. Employment at Will. You will be employed at-will following the execution
of this Agreement, meaning that either you or the relevant Company Party that
employs you may terminate the employment relationship at any time for any
reason, with or without cause.
     2. Incentives. The Compensation Committee of Coinstar’s Board of Directors
has granted you the following employment incentives subject to the terms and
conditions set forth in Exhibit A:
          (a) Stock Option. An option to acquire shares of Coinstar common stock
in an amount and for the exercise price set forth in the “Stock Option” section
in Exhibit A, such option to vest as specified in such “Stock Option” section.
          (b) Cash. Cash payments to be made in the amounts and at the times set
forth in the “Cash” section in Exhibit A.
     3. Termination of Certain Rights. In connection with the execution of this
Agreement, Employee acknowledges and agrees to the termination of any and all
rights that Employee might otherwise have or have had (a) pursuant to any prior
offer letter to Employee from Redbox Automated Retail, LLC, including but not
limited to the offer letter dated May 31, 2006 and any related Class B Interest
Award Agreement entered into in connection therewith, and (b) to payment
pursuant to Schedule I, Paragraph 7 and/or Schedule I.A. of the Purchase and
Sale Agreement dated as of February 26, 2009 between the Company and Redbox
Employee Equity Incentive Plan, LLC.
     4. Release.
          (a) In consideration for the grant of incentives as specified above
and other benefits provided in this Agreement, you release, waive and discharge
each Company Party and their respective directors, officers, employees and
agents from any and all claims, liabilities or obligations that you may have,
whether direct or indirect, known or unknown, contingent or accrued, arising in
connection with any agreements, activities or arrangements with or relating to
any Company Party. This release includes, but is not

 



--------------------------------------------------------------------------------



 



limited to, any claims for wages, bonuses, employment benefits, stock options,
equity awards, or damages of any kind, arising out of any common law torts,
arising out of any contracts, any theory of retaliation, any theory of
discrimination or harassment, or any federal or state law, including, without
limitation, Title VII of the Civil Rights Act of 1964 as amended, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Washington Law Against
Discrimination, or any other legal limitation on or regulation of the employment
relationship. This waiver and release does not preclude you from filing a
lawsuit to enforce your rights under this Agreement and it does not release,
waive or discharge claims arising after the date of this Agreement.
          (b) You acknowledge that you have carefully read and fully understand
all aspects of this Agreement including the fact that this Agreement releases
any claims that you might have against any Company Party. You agree and
acknowledge that you have not relied upon any representations or statements not
set forth in this Agreement or made by any Company Party or their agents and
representatives. You acknowledge that you have been advised to consult with an
attorney prior to executing the Agreement, and that you have either done so or
you knowingly waive the right to do so, and you now enter into this Agreement
without duress or coercion from any source. You agree that you have been
provided the opportunity to consider for twenty-one (21) days whether to enter
into this Agreement, and you have voluntarily chosen to enter into it on this
date. You may revoke this Agreement for a period of seven (7) days following the
execution of this Agreement; this Agreement shall become effective following
expiration of this seven (7) day period.
     5. Amendment. No amendment, modification, waiver, termination or discharge
of the terms of this Agreement will be valid unless set forth in a writing
signed by you and the Company.
     6. Assignment. This Agreement is personal to you and shall not be
assignable by you. The Company or the relevant Company Party may assign its
rights hereunder to (a) any corporation resulting from any merger, consolidation
or other reorganization to which the Company or the relevant Company Party is a
party, or (b) any corporation, partnership, association or other person to which
the Company or the relevant Company Party may transfer all or substantially all
of the assets and business of the Company or the relevant Company Party existing
at such time. All of the terms and provisions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns.
     7. Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not effect the validity,
legality or enforceability of any other provision hereof, and (c) any court
having jurisdiction thereover shall have the power to reform such provision to
the extent necessary for such provision to be enforceable under applicable law.
     8. Notices. All notices, requests and other communications called for by
this Agreement will be deemed to have been given if made in writing and
delivered via (i) nationally recognized overnight courier, or (ii) personal
delivery, if to you at the address set forth above and if to the Company at 1800
114th Avenue SE, Bellevue, WA 98004, Attn.: General Counsel, or other addresses
as either party specifies to the other.
     9. Tax Withholding. The Company shall be entitled to withhold from any
amounts paid hereunder such amounts as the Company determines are or may be
required by law.

2



--------------------------------------------------------------------------------



 



     10. Governing Law. The validity, performance and construction of this
Agreement will be governed by the laws of the State of Washington without regard
to principles of conflicts of laws.
[The remainder of this page is intentionally left blank.]

3



--------------------------------------------------------------------------------



 



                      Very truly yours,    
 
                    COINSTAR, INC.    
 
               
 
  By:   /s/ Paul D. Davis                      
 
      Name:   Paul D. Davis    
 
      Title:   Chief Executive Officer    
 
         
 
   

     
AGREED AND ACCEPTED:
   
 
   
Employee:
   
 
   
/s/ Gregg Kaplan
   
 
Gregg Kaplan
   

SIGNATURE PAGE TO LETTER AGREEMENT REGARDING RETENTION INCENTIVES
AND RELEASE

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LETTER AGREEMENT REGARDING RETENTION INCENTIVES
AND RELEASE
Gregg Kaplan
Stock Option
Subject to the applicable terms and conditions regarding such option, including
but not limited to the terms and conditions set forth at http://www.fidelity.com
with respect thereto, you have been granted an option to purchase 92,053 shares
of Common Stock of the Company (the “Stock Option”). The Stock Option is subject
to the terms and conditions set forth in the Stock Option Grant Notice, the
Stock Option Agreement and the 1997 Amended and Restated Equity Incentive Plan
governing such option, including but not limited to the vesting schedule
applicable thereto; provided, however, that the Stock Option shall fully vest
and be exercisable if, before February 26, 2010, your employment or service
relationship with the Company is terminated without Cause or with Good Reason
(defined below).
Cash
Subject to your continued employment or service relationship with the Company
through
(a) February 26, 2010, at such time you will be paid a cash payment of
$1,667,978.65,
(b) February 26, 2011, at such time you will be paid a cash payment of
$588,698.35, and
(c) February 26, 2012, at such time you will be paid a cash payment of
$294,349.17 ((a), (b) and (c), collectively, the “Cash Incentive”).
Notwithstanding the foregoing, if before February 26, 2010 your employment or
service relationship with the Company is terminated without Cause or with Good
Reason (defined below), the Cash Incentive shall vest in full and be payable
without regard to continued employment or service relationship.
Related Definitions

  •   The term “Cause” has the same definition as that contained in the
Employment Agreement dated on or about the date of this Agreement between you
and the Company (including any amendments or modifications thereto, the
“Employment Agreement”).     •   The term “Good Reason” has the same definition
as that contained in the Change of Control Agreement dated on or about the date
of this Agreement between you and the Company (including any amendments or
modifications thereto, the “Change of Control Agreement”).

 